Name: Council Directive 91/383/EEC of 25 June 1991 supplementing the measures to encourage improvements in the safety and health at work of workers with a fixed- duration employment relationship or a temporary employment relationship
 Type: Directive
 Subject Matter: employment;  organisation of work and working conditions;  labour law and labour relations;  labour market
 Date Published: 1991-07-29

 29.7.1991 EN Official Journal of the European Communities L 206/19 COUNCIL DIRECTIVE of 25 June 1991 supplementing the measures to encourage improvements in the safety and health at work of workers with a fixed-duration employment relationship or a temporary employment relationship (91/383/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 118a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 118a of the Treaty provides that the Council shall adopt, by means of Directives, minimum requirements for encouraging improvements, especially in the working environment, to guarantee a better level of protection of the safety and health of workers; Whereas, pursuant to the said Article, Directives must avoid imposing administrative, financial and legal constraints which would hold back the creation and development of small and medium-sized undertakings; Whereas recourse to forms of employment such as fixed-duration employment and temporary employment has increased considerably; Whereas research has shown that in general workers with a fixed-duration employment relationship or temporary employment relationship are, in certain sectors, more exposed to the risk of accidents at work and occupational diseases than other workers; Whereas these additional risks in certain sectors are in part linked to certain particular modes of integrating new workers into the undertaking; whereas these risks can be reduced through adequate provision of information and training from the beginning of employment; Whereas the Directives on health and safety at work, notably Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (4), contain provisions intended to improve the safety and health of workers in general; Whereas the specific situation of workers with a fixed-duration employment relationship or a temporary employment relationship and the special nature of the risks they face in certain sectors calls for special additional rules, particularly as regards the provision of information, the training and the medical surveillance of the workers concerned; Whereas this Directive constitutes a practical step within the framework of the attainment of the social dimension of the internal market, HAS ADOPTED THIS DIRECTIVE: SECTION I SCOPE AND OBJECT Article 1 Scope This Directive shall apply to: 1. employment relationships governed by a fixed-duration contract of employment concluded directly between the employer and the worker, where the end of the contract is established by objective conditions such as: reaching a specific date, completing a specific task or the occurence of a specific event; 2. temporary employment relationships between a temporary employment business which is the employer and the worker, where the latter is assigned to work for and under the control of an undertaking and /or establishment making use of his services. Article 2 Object 1. The purpose of this Directive is to ensure that workers with an employment relationship as referred to in Article 1 are afforded, as regards safety and health at work, the same level of protection as that of other workers in the user undertaking and/or establishment. 2. The existence of an employment relationship as referred to in Article 1 shall not justify different treatment with respect to working conditions inasmuch as the protection of safety and health at work are involved, especially as regards access to personal protective equipment. 3. Directive 89/391/EEC and the individual Directives within the meaning of Article 16 (1) thereof shall apply in full to workers with an employment relationship as referred to in Article 1, without prejudice to more binding and/or more specific provisions set out in this Directive. SECTION II GENERAL PROVISIONS Article 3 Provision of information to workers Without prejudice to Article 10 of Directive 89/391/EEC, Member States shall take the necessary steps to ensure that: 1. before a worker with an employment relationship as referred to in Article 1 takes up any activity, he is informed by the undertaking and/or establishment making use of his services of the risks which he faces; 2. such information:  covers, in particular, any special occupational qualifications or skills or special medical surveillance required, as defined in national legislation, and  states clearly any increased specific risks, as defined in national legislation, that the job may entail. Article 4 Workers' training Without prejudice to Article 12 of Directive 89/391/EEC, Member States shall take the necessary measures to ensure that, in the cases referred to in Article 3, each worker receives sufficient training appropriate to the particular characteristics of the job, account being taken of his qualifications and experience. Article 5 Use of workers' services and medical surveillance of workers 1. Member States shall have the option of prohibiting workers with an employment relationship as referred to in Article 1 from being used for certain work as defined in national legislation, which would be particularly dangerous to their safety or health, and in particular for certain work which requires special medical surveillance, as defined in national legislation. 2. Where Member States do not avail themselves of the option referred to in paragraph 1, they shall, without prejudice to Article 14 of Directive 89/391/EEC, take the necessary measures to ensure that workers with an employment relationship as referred to in Article 1 who are used for work which requires special medical surveillance, as defined in national legislation, are provided with appropriate special medical surveillance. 3. It shall be open to Member States to provide that the appropriate special medical surveillance referred to in paragraph 2 shall extend beyond the end of the employment relationship of the worker concerned. Article 6 Protection and prevention services Member States shall take the necessary measures to ensure that workers, services or persons designated, in accordance with Article 7 of Directive 89/391/EEC, to carry out activities related to protection from and prevention of occupational risks are informed of the assignment of workers with an employment relationship as referred to in Article 1, to the extent necessary for the workers, services or persons designated to be able to carry out adequately their protection and prevention activities for all the workers in the undertaking and/or establishment. SECTION III SPECIAL PROVISIONS Article 7 Temporary employment relationships: information Without prejudice to Article 3, Member States shall take the necessary steps to ensure that: 1. before workers with an employment relationship as, referred to in Article 1 (2) are supplied, a user undertaking and/or establishment shall specify to the temporary employment business, inter alia, the occupational qualifications required and the specific features of the job to be filled; 2. the temporary employment business shall bring all these facts to the attention of the workers concerned. Member States may provide that the details to be given by the user undertaking and/or establishment to the temporary employment business in accordance with point 1 of the first subparagraph shall appear in a contract of assignment. Article 8 Temporary employment relationships: responsibility Member States shall take the necessary steps to ensure that: 1. without prejudice to the responsibility of the temporary employment business as laid down in national legislation, the user undertaking and/or establishment is/are responsible, for the duration of the assignment, for the conditions governing performance of the work; 2. for the application of point 1, the conditions governing the performance of the work shall be limited to those connected with safety, hygiene and health at work. SECTION IV MISCELLANEOUS PROVISIONS Article 9 More favourable provisions This Directive shall be without prejudice to existing or future national or Community provisions which are more favourable to the safety and health protection of workers with an employment relationship as referred to in Article 1. Article 10 Final provisions 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1992 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt these measures, the latter shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall forward to the Commission the texts of the provisions of national law which they have already adopted or adopt in the field covered by this Directive. 3. Member States shall report to the Commission every five years on the practical implementation of this Directive, setting out the points of view of workers and employers. The Commission shall bring the report to the attention of the European Parliament, the Council, the Economic and Social Committee and the Advisory Committee on Safety, Hygiene and Health Protection at Work. 4. The Commission shall submit to the European Parliament, the Council and the Economic and Social Committee a regular report on the implementation of this Directive, due account being taken of paragraphs 1, 2 and 3. Article 11 This Directive is addressed to the Member States. Done, at Luxembourg, 25 June 1991 For the Council The President J.-C. JUNCKER (1) OJ No C 224, 8. 9. 1990, p. 4. (2) Opinion delivered on 20 November 1990 (not yet published in the Official Journal) and OJ No C 158, 17. 6. 1991. (3) OJ No C 332, 31. 12. 1990, p. 167 (4) OJ No L 183, 29. 6. 1989, p. 1.